Citation Nr: 0823506	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-23 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 19744 to June 1977.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The claim of service connection for hepatitis C was denied 
previously in a December 2001 rating decision as disability 
not shown in service.  The veteran filed a notice of 
disagreement, and the RO issued a statement of the case (SOC) 
in the matter.  However, he did not perfect his appeal in the 
matter by submitting a substantive appeal, and the December 
2001 rating decision became final.  In October 2005, the 
veteran filed a claim to reopen the claim of service 
connection for hepatitis C.  The February 2006 rating 
decision continued the denial of service connection, finding 
that the veteran had not presented new and material evidence 
to reopen his claim.  Subsequent to that rating decision, 
additional service medical records (SMRs) pertinent to the 
claim (but not previously considered) were received.  The 
June 2006 SOC reviewed the claim de novo.  

Under 38 C.F.R. § 3.156(c), "at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim" 
i.e., on the merits de novo.  Consequently, the RO properly 
readjudicated the claim de novo, and the Board will do 
likewise. 


FINDING OF FACT

Hepatitis C was not manifested in service; there is no 
competent evidence that such disability is related to the 
veteran's service.



CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008; 73 Fed. Reg. 
84, 23353 (April 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A November 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), an 
April 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's SMRs are associated with his claims file, and 
pertinent treatment records have been secured.  The RO 
arranged for VA examinations in June 2006 and October 2006.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran's SMRs show that he was hospitalized for a week 
in October 1976 after complaining of anorexia, malaise, and 
scleral icterus for three weeks.  He denied eating fresh or 
uncooked shellfish, or the use of hypodermic injections or 
drugs.  He reported that he was exposed to hepatitis one 
month prior while in Korea and that he was given gamma 
globulin at the time.  Hepatitis A was diagnosed.  Lab 
studies in November 1976 showed the veteran tested positive 
for hepatitis B surface antigen.  December 1976 treatment 
records state that the veteran was hospitalized in October 
1976 for "hepatitis, hepatitis-associated antigen 
positive," and that symptoms had resolved at that time.  He 
continued to receive outpatient follow-up care, though he was 
totally asymptomatic.  Acute hepatitis, hepatitis-associated 
antigen positive, resolved, was diagnosed.  

VA outpatient treatment records from June 2000 to August 2001 
and October 2005 to August 2006 show that the veteran has 
hepatitis C, and a history of multiple sexual partners and 
use of recreational drug abuse, to include intravenous drugs.  
In October 2005 and January 2006, liver function studies were 
elevated.  It was determined that the elevated values were 
likely due to several factors: drugs, hepatitis C and 
medicine.

On June 2006 VA examination, the veteran denied having any 
symptoms.  After a physical examination of the veteran and a 
review of the claims file, the examiner noted that chronic 
hepatitis C became positive in December 2001.  The veteran 
was negative for hepatitis surface antigen, but started to 
have an acute increase in transaminases in October 2005; per 
the veteran's gastroenterologist, this was due to either his 
medication or chronic hepatitis C.  On physical examination, 
the veteran was asymptomatic.  In the examiner's opinion, 
"[The veteran's] hepatitis C is not at least as likely as 
not secondary to the infectious hepatitis that he had during 
his service time, which [was] more likely hepatitis A."

On October 2006 VA examination, the veteran reported having 
hepatitis in service.  He was unsure of what treatment he 
underwent at that time, but noted he had not experienced any 
incapacitating episodes since then due to liver disease.  On 
physical examination, he denied having nausea, malaise, 
fatigue, or abdominal pain.  It was noted that due to his 
past drug use, he was not eligible for Interferon therapy to 
treat his hepatitis C.  In May 2007, the examiner also 
reviewed the veteran's claims file and stated, "[His] in-
service jaundice and hepatitis was due to hepatitis A in 
1976.  While there was lab evidence of [hepatitis] B surface 
antigen positivity, [his] follow-up testing for hepatitis B 
(surface [antigen], antibody) were negative here in 2005 and 
2006, which means he did not develop a long-term infection 
with hepatitis B."  The examiner recognized that tests for 
hepatitis C were not available in 1976, but noted that "[the 
veteran] has a long history of multiple other risk factors 
for acquisition of hepatitis C, such as IV drug use, high 
risk sexual activity.  Therefore, in her opinion, "it is not 
at least as likely as not that [the veteran] developed 
hepatitis C while in service."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran now has hepatitis C.  
SMRs also document that he was treated in service for 
hepatitis, variously diagnosed as infectious hepatitis and 
hepatitis A.  What he must still show to establish service 
connection for his hepatitis C is that the current disease is 
related to his service (to include his week-long 
hospitalization for hepatitis in October 1976).  

There is no competent evidence in the record of a possible 
nexus between the veteran's hepatitis C and his service.  VA 
outpatient treatment records only note the diagnosis of 
hepatitis C and report treatment of such disease; there is 
nothing in these records that suggests the veteran's 
hepatitis C may be related to the hepatitis he had treated in 
service.  


The only competent (medical) evidence in the record 
addressing whether the veteran's hepatitis C may be related 
to his service/hepatitis therein consists of the June 2006 
and October 2006 VA examination reports, and the May 2007 
opinion statement from VA examiner, S.O., M.D.  All of the VA 
examiners opined that his hepatitis C was not at least as 
likely as not related to his service.  Dr. S.O. explained 
that SMRs clearly showed the veteran's in-service jaundice 
and hepatitis in 1976 were due to hepatitis A, and noted that 
although he tested positive for the hepatitis B surface 
antigen in service, follow-up testing in 2005 and 2006 was 
negative, indicating that he had not developed a long-term 
hepatitis B infection.  Dr. S.O. (who noted that tests for 
hepatitis C were unavailable in 1976) also noted the 
veteran's long history of various risk factors for hepatitis 
C.  As these opinions were by physicians (who by virtue of 
their training/experience would be qualified to provide them) 
and included an explanation of the rationale for their 
opinions, they have substantial probative value.  And because 
there is no competent evidence to the contrary, the opinions 
are persuasive.  

It is also significant that there is no postservice medical 
evidence suggesting that the veteran experienced further 
episodes of hepatitis A postservice, which suggests that his 
hepatitis A in service was acute and transitory in nature, 
and resolved without residual disability.

The veteran's own statements relating his current hepatitis C 
to his service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

In the absence of any competent evidence of a nexus between 
the veteran's current hepatitis C and his service, the 
preponderance of evidence is against his claim.  Accordingly, 
service connection for hepatitis C must be denied.






ORDER

Service connection for hepatitis C is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


